Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites a method for ordering products through an on-line video game, including (among other recited features) presenting one or more representations of a product within the virtual game environment, the one or more representations of the product having a link containing an embedded code corresponding to one or more vendors of the product with a geographic proximity to the physical location of the gamer; automatically presenting an order menu corresponding to the one or more vendors associated with the embedded code, the ordering menu having a pluarality of controls configured to enable a gamer to order one or more items from the order menu and delivering the one or more ordered items to the physical location of the gamer. 
This application is a CIP of 15/876,919 and allowed for similar, but not the same, reasons in that application.  
The video game EverQuest II (evidenced by c-net article dated 2/18/2005 and cited in 15/876,919) offered online pizza orders via the game interface with delivery, but failed to provide a gamer selection of an advertisement and an order menu.  
U.S. Patent Application Publication No. 2011/0078019 to Kappert discloses an online ordering of menu items but not via a virtual game environment.  U.S. Patent Application Publication No. 2016/0110957 to Vaysman discloses providing an offer within a game environment but fails to disclose vendor proximity and menu features.
For at least these reasons, claim 1 is allowed.  Since claims 2-6 depend from claim 1, they are also allowed.  Claims 7-20 are allowed because they similar in claim scope to clams 1-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James S. McClellan/Primary Examiner, Art Unit 3715